                                      Case 19-26193-LMI             Doc 61         Filed 08/31/21      Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                             Original Plan
                                                                   Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   THIRD                                  Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Jazmina Davila                                  JOINT DEBTOR:                                       CASE NO.: 19-26193-LMI
SS#: xxx-xx- 8283                                          SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                 Included            ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                 Included            ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section IX                                                                  Included            ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $512.16               for months   1   to 20 ;

                   2.   $1,647.86             for months 21 to 84 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                               NONE     PRO BONO
        Total Fees:               $3,068.84          Total Paid:            $1,715.00          Balance Due:           $1,353.84
        Payable             $153.44           /month (Months 1      to 20 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        ROBERT SANCHEZ: $3,068.84

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
        Total Fees:               $2,631.16          Total Paid:             $525.00           Balance Due:           $2,106.16
        Payable             $324.29           /month (Months 21 to 26 )
        Payable             $160.42           /month (Months 27 to 27 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        JOSE BLANCO: $2,631.16

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS                            NONE
            A. SECURED CLAIMS:                   NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:


LF-31 (rev. 06/04/21)                                                     Page 1 of 3
                                     Case 19-26193-LMI                      Doc 61       Filed 08/31/21           Page 2 of 3
                                                                             Debtor(s): Jazmina Davila                                    Case number: 19-26193-LMI

         1. Creditor: PHH Mortgage Servicing [POC#1]
              Address: MailStop SBRP                           Arrearage/ Payoff on Petition Date         $20,072.37
                       PO Box 5469
                                                               Regular Payment (Maintain)                             $223.90          /month (Months   1   to 20 )
                       Mt. Laurel, NJ 08054
                                                               Arrears Payment (Cure)                                 $71.21           /month (Months   1   to 20 )
         Last 4 Digits of
         Account No.:                   1900                   Regular Payment (Maintain)                         $1,001.98            /month (Months 21    to 84 )
                                                               Arrears Payment (Cure)                                  $0.00           /month (Months 21    to 26 )
                                                               Arrears Payment (Cure)                                 $163.87          /month (Months 27    to 27 )
                                                               Arrears Payment (Cure)                                 $324.29          /month (Months 28    to 84 )

        Other:

         ■   Real Property                                                             Check one below for Real Property:
                 ■ Principal   Residence                                                ■     Escrow is included in the regular payments
                    Other Real Property                                                       The debtor(s) will pay           taxes       insurance directly
         Address of Collateral:
         1176 West 37 Terrace #12, Hialeah, FL 33012

             Personal Property/Vehicle
         Description of Collateral:
         2. Creditor: Mango Hill C.A. #9, Inc. [POC#2]
              Address: c/o Smart Choice Property               Arrearage/ Payoff on Petition Date         $3,000.00
                       Managment
                                                               Regular Payment (Maintain)                             $16.88           /month (Months   1   to 20 )
                       330 SW 27 Avenue #706
                       Miami, FL 33166                         Arrears Payment (Cure)                                  $9.38           /month (Months   1   to 20 )

         Last 4 Digits of                                      Regular Payment (Maintain)                             $112.86          /month (Months 21    to 84 )
         Account No.:                    12                    Arrears Payment (Cure)                                 $43.94           /month (Months 21    to 84 )

        Other:

         ■   Real Property                                                             Check one below for Real Property:
                 ■ Principal   Residence                                                ■     Escrow is included in the regular payments
                    Other Real Property                                                       The debtor(s) will pay           taxes       insurance directly
         Address of Collateral:
         1176 West 37 Terrace #12, Hialeah, FL 33012

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                        ■       NONE
             C. LIEN AVOIDANCE                 ■    NONE
             D. SURRENDER OF COLLATERAL:                            ■    NONE
             E. DIRECT PAYMENTS                     ■   NONE
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]                                            ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS                                                 NONE
               A. Pay           $0.00              /month (Months       1    to 84 )
                    Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.


LF-31 (rev. 06/04/21)                                                           Page 2 of 3
                                        Case 19-26193-LMI                 Doc 61      Filed 08/31/21   Page 3 of 3
                                                                           Debtor(s): Jazmina Davila                    Case number: 19-26193-LMI

               B.       ■   If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                     ■   NONE
VI.         STUDENT LOAN PROGRAM                        ■   NONE
VII.        EXECUTORY CONTRACTS AND UNEXPIRED LEASES                                       ■   NONE
VIII.       INCOME TAX RETURNS AND REFUNDS:                          ■    NONE
IX.         NON-STANDARD PLAN PROVISIONS                         ■   NONE


                        PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                               Debtor                                                            Joint Debtor
  Jazmina Davila                                                   Date                                                               Date



  /s/ Jose A. Blanco, Esq.                         August 31, 2021
    Attorney with permission to sign on                      Date
              Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 06/04/21)                                                        Page 3 of 3
